Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00194-CR
____________
 
JESUS CONTRERAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1221631
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to felon in possession of a
weapon.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on February 10, 2010, to confinement
for nine years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b)